DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,495,495 issued to Asahara et al. (“Asahara”) in view of U.S. Patent 4,528,855 issued to Singh (“Singh”), GB 2286048 by Workman (“Workman”) and JP 200-155041 by Abe (“Abe”).

As for claims 1 and 8, Asahara discloses a device for measuring the flow rate of a liquid circulating in a flow duct, from upstream to downstream, comprising:
a shutoff member (3) that is able to close/open said flow duct (1, 2, 4),
a sensor (2b) that closes off an opening (in 2) formed through a wall (in 2c) of said flow duct (1, 2, 4) and situated upstream of said shutoff member (3), and
an electronic device, comprising
a detection means (part of 2b) able to deliver signals,
a means (10) for taking readings of values of at least two of said signals, and
a calculation means (11) for calculating a flow rate.
Asahara discloses that the sensor (2b) is a differential pressure gauge (col. 7, lines 4-12), but Asahara does not disclose that the sensor has a deformable membrane.
However, Singh discloses a sensor (14) that has a deformable membrane (26).  Singh discloses that the sensor is a differential pressure gauge (col. 2, lines 37-40).
	Because Asahara and Singh both disclose sensors that are differential pressure gauges, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the sensor of Singh for the sensor of Asahara to achieve the predictable result of measuring a differential pressure.
Asahara as modified by Singh discloses an electronic device, comprising
a detection means (Singh: R1-R4, 47) for detecting deformations of said deformable membrane (Singh: 26), and able to deliver deformation signals.
	Asahara as modified by Singh does not disclose a means for controlling said shutoff member.
However, Workman discloses a means (28, 30) for controlling a shutoff member. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Asahara and Singh to include the means for controlling a shut off member as disclosed by Workman in order to maintain the level of fluid to be within a desired range (Workman: page 4, lines 23-25).
Asahara as modified by Singh and Workman does not explicitly disclose that the means for taking readings of the values of the signals is configured to take readings of at least two of said deformation signals, separated by a predetermined time interval.  Instead, Asahara merely discloses that the means for taking readings uses the technique of taking readings on the basis of temporal change of the liquid level (col. 7, lines 42-48).  Asahara discloses that the means (10) for taking readings is used to provide signals so that a flow rate can be calculated (Abstract).
However, Abe discloses a means (11) for taking readings of values of at least two signals that is configured to take readings using the technique taking readings of at least two signals, separated by a predetermined time interval (“The sampling unit 11 samples the liquid level signal at predetermined time intervals …” in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation). Abe discloses that the means (11) for taking readings is used to provide signals so that a flow rate can be calculated (paragraph [0008] and subsequent paragraphs).
Because Asahara and Abe both disclose techniques of taking readings so that a flow rate can be calculated, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the technique of Abe for the technique of Asahara in order to achieve the predictable result of to providing signals so that a flow rate can be calculated.
Asahara as presently modified by Singh, Workman and Abe does not disclose that the taking of readings of values of at least two of said deformation signals, separated by a predetermined time interval, occurs when the shutoff member is closed, in part, because Asahara as presently modified by Singh, Workman and Abe does not disclose measuring the flow rate while a vessel is being filled.  Instead, Asahara discloses measuring the flow rate while a vessel is being emptied (Asahara: col. 7, lines 42-48).
However, Workman discloses measuring the flow rate while a vessel is being filled (page 6, lines 17-19 and page 5, lines 5-10).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to further modify the device of Asahara, Singh, Workman and Abe to measure the flow rate while the vessel is being filled as disclosed by Workman in order to allow a user to monitor the process of filling the vessel.
Asahara as modified by Singh, Workman and Abe discloses a means (Asahara: 10) for taking of readings of values of at least two of said deformation signals (Singh: from R1-R4, 47), separated by a predetermined time interval (Abe: predetermined time intervals), when the shutoff member is closed (Workman: page 6, lines 17-19), and
a calculation means (Asahara: 11) for calculating a liquid volume on a basis of the at least two deformation signals (Abe: implicitly provided in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation because Abe discloses a flow volume rate based on a time interval) for calculating a flow rate on a basis of said liquid volume and the predetermined time interval (Abe: in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation).
	As for claim 8, Asahara as modified by Singh, Workman and Abe discloses a device (see the rejection of claim 1 above) that performs the claimed method.

As for claim 3 as it depends on claim 1, Asahara as modified by Singh, Workman and Abe discloses that the deformable membrane (Singh: 26) is made of a piezoresistive material (Singh: col. 3, lines 20-32).

As for claim 4, Asahara as modified by Singh, Workman and Abe discloses that said detection means (Singh: R1-R4, 47)  comprises a Wheatstone bridge (Singh: see Fig., 5) having four legs of which include strain gauges (Sing: R1-R4), the strain gauges being disposed at part of the deformable membrane next to said opening in said flow duct (Asahara: in 2 and Singh: see Fig. 3).

As for claim 5, Asahara as presently modified by Singh, Workman and Abe discloses the device as claimed in claim 1 (see the rejection of claim 1 above) and that the flow duct comprises a downstream flow path (Asahara: 4) and an intermediate chamber (Asahara: 1) connected to the downstream flow path, said shutoff member (Asahara: 3) being able to close the downstream flow path (Asahara: see Fig. 1A) and the deformable membrane (Singh: 26) closing off an opening in the wall (Asahara: part of 2) of the intermediate chamber.
Asahara as presently modified by Singh, Workman and Abe does not disclose that the flow duct comprises an upstream path.
However, Workman discloses a flow duct (Fig. 1) that comprises an upstream flow path (4) such that an intermediate chamber (2) connects the upstream flow path (4) and a downstream flow path (6).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow duct of Asahara, Singh, Workman and Abe by including the upstream flow path as disclosed by Workman in order to allow the intermediate chamber to be refilled with fluid.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,495,495 issued to Asahara et al. (“Asahara”) in view of U.S. Patent 4,528,855 issued to Singh (“Singh”), GB 2286048 by Workman (“Workman”) and JP 200-155041 by Abe (“Abe”) as applied to claim 1 above, further in view of U.S. Patent 5,087,077 issued to Stapleton et al. (“Stapleton”).

As for claims 2 and 9, Asahara as modified by Singh, Workman and Abe discloses the device as claimed in claim 1 (see the rejection of claim 1 above).
Asahara as modified by Singh, Workman and Abe does not disclose that the electronic device comprises a storage means as recited.  Instead, Abe discloses that at least a portion of the calculation unit performs calculations to determine a volume based on liquid level signals (Abe: implicitly provided in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation because Abe discloses a flow volume rate based on a time interval).
However, Stapleton discloses an electronic device (72) that comprises a storage means (ROM) for storing a chart of correspondence between liquid level signals and volumes (col. 5, lines 10-15), said storage means being connected to said calculation means (col. 5, lines 10-15).
Because Abe and Stapleton both disclose structures for determining a volume based on liquid level signals, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the storage means of Stapleton for the portion of the calculation means that performs calculations of Abe to achieve the predictable result of determining a volume based on liquid level signals.
As for claim 9, Asahara as modified by Singh, Workman and Abe discloses a device (see the rejection of claims 1 and 2 above) that performs the claimed method.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,495,495 issued to Asahara et al. (“Asahara”) in view of U.S. Patent 4,528,855 issued to Singh (“Singh”), GB 2286048 by Workman (“Workman”) and JP 200-155041 by Abe (“Abe”) as applied to claim 1 above, further in view of JP H10 197315 by Nakahara et al. (“Nakahara”).

As for claim 6, Asahara as modified by Singh, Workman and Abe discloses the device for measuring the flow rate as claimed in claim 1.
Asahara as modified by Singh, Workman and Abe does not disclose a second shutoff member.
However, Nakahara discloses a second shutoff member (13).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Asahara, Singh, Workman and Abe by including the second shutoff member as disclosed by Nakahara in order to allow the tank to be filled and refilled.
Asahara as modified by Singh, Workman, Abe and Nakahara discloses a second shutoff member (Nakahara: 13) that is able to close/open said flow duct (Asahara: 1, 4 and Nakahara: 1) such that said deformable membrane (Singh: 26) is situated (Asahara: at 2) between said shutoff member (Asahara: 3) and this second shutoff member(Nakahara: 13 at the top of Asahara 1 and Nakahara 1).
Asahara as currently modified by Singh, Workman, Abe and Nakahara does not a means for controlling this second shutoff member (24).
However, Workman discloses a means (28, 30) for controlling a shutoff member.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Asahara, Singh, Workman, Abe and Nakahara to include the means for controlling a shut off member as disclosed by Workman in order to maintain the level of fluid to be within a desired range (Workman: page 4, lines 23-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,495,495 issued to Asahara et al. (“Asahara”) in view of U.S. Patent 4,528,855 issued to Singh (“Singh”), GB 2286048 by Workman (“Workman”) and JP 200-155041 by Abe (“Abe”) as applied to claim 1 above, further in view of U.S. Patent 10,453,577 issued to Kim et al. (“Kim”).

As for claim 7, Asahara as modified by Singh, Workman and Abe discloses a device for measuring the flow rate as claimed in claim 1.
Asahara as modified by Singh, Workman and Abe does not disclose a system as recited.
However, Kim discloses a system (Fig. 3) comprising a source (220) of a liquid and a member (210) for utilizing the liquid, and comprising a device for measuring the flow rate (230), wherein a flow duct (236) is connected to an outlet of the utilization member (210).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Asahara, Singh, Workman and Abe to include the system as disclosed by Kim in order to accurately measure a micro flow rate of condensate water (Kim: col. 7, lines 16-20 and col. 1, lines 47-49)

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
On page 8 of the Remarks, Applicant argues that Asahara does not disclose detecting the liquid level while injecting liquid into tank 1.  However, the examiner notes that Applicant appears to argues against Asahara individually. Instead, the combination of Asahara and Workman discloses detecting the liquid level while injecting liquid into tank.  On page 8 of the Remarks, Applicant argues that the measurement of the deformation takes place in the flow duct, and that Asahara does not disclose a measurement in flow duct 4.  The examiner respectfully disagrees.  The examiner notes that the measurement occurs at wall of the flow duct and that Asahara discloses a measurement in the wall of 2.  The examiner notes that it was implied that since the wall of 2 was part of tank 1, the flow duct included 1, 2 and 4.
On page 8 of the Remarks, Applicant argues that Asahara and Workman do not disclose taking two deformation readings separated by a predetermined time interval.  However, the examiner notes that Abe was used to disclose this limitation.
On page 9 of the Remarks, Applicant argues that a flow rate would not be measured when valve 3 of Asahara is closed.  The examiner respectfully disagrees.  Workman discloses closing a similar valve during a filling process (Workman: page 6, lines 17-19 and page 5, lines 5-10).
On pages 9-10 of the Remarks, Applicant argues that the rejection is based upon improper hindsight.  The examiner respectfully disagrees.  The rejection is based on rationales as described in the rejection above.
On page 10 of the Remarks, Applicant argues that Singh is not analogous art.  The examiner respectfully disagrees.  Singh and the claimed invention are both in the same field of strain gauges that use Wheatstone bridges.  Also, Singh is pertinent to the problem faced by inventor of how to detect changes in the shape of a deformable membrane, because Singh discloses using a Wheatstone bridge to detect changes in the shape of a deformable membrane.
On pages 10-11 of the Remarks, Applicant argues that Abe does not disclose a deformation signal.  However, the examiner notes that Applicant appears to argues against Abe individually. Instead, the combination of Asahara, Singh, Workman  and Abe discloses the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853